                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ATARI INTERACTIVE, INC.,                          Case No. 18-cv-04949-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER DENYING DEFENDANT’S
                                                  v.                                          MOTION TO DISMISS
                                   9

                                  10        SUNFROG, LLC,                                     Re: ECF No. 23
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant SunFrog, LLC’s motion to dismiss the fifth claim for relief

                                  14   for common law unfair competition. ECF No. 23. The Court will deny the motion.

                                  15   I.      BACKGROUND

                                  16           Plaintiff Atari Interactive, Inc. alleges that it owns various copyrights and trademarks that

                                  17   SunFrog infringes in the following manner:

                                  18                   Through SunFrog’s website, www.sunfrog.com, visitors can upload
                                                       designs that SunFrog then displays on a variety of products – from
                                  19                   t-shirts to phone cases to mugs – pictured on the site. SunFrog
                                                       offers for sale the products on display. If a visitor to the site orders
                                  20                   a product, SunFrog makes, ships, and processes the payment for the
                                                       product. SunFrog then splits the profits with the person who
                                  21                   originally uploaded the design.
                                  22                   SunFrog is advertising, marketing, creating, displaying, offering for
                                                       sale, selling, distributing, and profiting from massive quantities of
                                  23                   counterfeit Atari products. Many of the counterfeit products
                                                       incorporate exact replicas of the registered ATARI trademark (name
                                  24                   and logo) on products in the classes for which the marks are
                                                       registered. Other counterfeit products incorporate easily identifiable
                                  25                   depictions of the Atari 2600 console and joystick with the distinctive
                                                       red button. . . .
                                  26
                                                       In addition, SunFrog is advertising, marketing, creating, displaying,
                                  27                   offering for sale, selling, distributing, and profiting from products
                                                       incorporating copyrights owned by Atari.
                                  28
                                   1   ECF No. 1 ¶¶ 15-17 (paragraph numbers omitted). Atari asserts various trademark and copyright

                                   2   infringement claims, as well as a claim for “common law unfair competition.” Id. ¶¶ 20-78.

                                   3   SunFrog now moves to dismiss the unfair competition claim.

                                   4   II.    LEGAL STANDARD

                                   5          A complaint must contain “a short and plain statement of the claim showing that the

                                   6   pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Dismissal under Federal Rule of Civil

                                   7   Procedure 12(b)(6) “is appropriate only where the complaint lacks a cognizable legal theory or

                                   8   sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr.,

                                   9   521 F.3d 1097, 1104 (9th Cir. 2008). A complaint need not contain detailed factual allegations,

                                  10   but facts pleaded by a plaintiff must be “enough to raise a right to relief above the speculative

                                  11   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “To survive a motion to dismiss, a

                                  12   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
Northern District of California
 United States District Court




                                  13   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

                                  14   570). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

                                  15   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                  16   While this standard is not a probability requirement, “[w]here a complaint pleads facts that are

                                  17   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  18   plausibility of entitlement to relief.” Id. (internal quotation marks and citation omitted). In

                                  19   determining whether a plaintiff has met this plausibility standard, a court must “accept all factual

                                  20   allegations in the complaint as true and construe the pleadings in the light most favorable” to the

                                  21   plaintiff. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                  22   III.   DISCUSSION

                                  23          SunFrog argues that Atari’s common law unfair competition claim is preempted by the

                                  24   federal Communications Decency Act (“CDA”). The CDA provides that “[n]o provider or user of

                                  25   an interactive computer service shall be treated as the publisher or speaker of any information

                                  26   provided by another information content provider,” 47 U.S.C. § 230(c)(1), and “expressly

                                  27   preempts any state law to the contrary,” Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102, 1118 (9th

                                  28   Cir. 2007) (citing 47 U.S.C. § 230(e)(3)). The statute “protects from liability (1) a provider or
                                                                                          2
                                   1   user of an interactive computer service (2) whom a plaintiff seeks to treat, under a state law cause

                                   2   of action, as a publisher or speaker (3) of information provided by another information content

                                   3   provider.” Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1100-01 (9th Cir. 2009) (footnote omitted).

                                   4   Whether a claim is preempted under § 230(c)(1) depends on whether it “inherently requires the

                                   5   court to treat the defendant as the ‘publisher or speaker’ of content provided by another. To put it

                                   6   another way, courts must ask whether the duty that the plaintiff alleges the defendant violated

                                   7   derives from the defendants’ status or conduct as a ‘publisher or speaker.’ If it does, section

                                   8   230(c)(1) precludes liability.” Id. at 1102.

                                   9          “Liability for sales of a product do not . . . fall under the province of the CDA because

                                  10   such claims do not treat the defendants ‘as the publisher or speaker’ of third-party information.”

                                  11   Parisi v. Sinclair, 774 F. Supp. 2d 310, 318 n.3 (D.D.C. 2011) (quoting 47 U.S.C. § 230(c)(1)).

                                  12   Consequently, where companies do more than just “provide[] the online marketplace where third-
Northern District of California
 United States District Court




                                  13   parties [can] list and sell goods to customers” and instead actually are “distributors” of the goods,

                                  14   they “cannot rely on CDA immunity as a defense to plaintiffs’ distributor-based claims.” Id.

                                  15          One district court has already rejected SunFrog’s preemption arguments in a case similar to

                                  16   this one. The complaint in that case alleged that “Defendants Sunfrog and Merchpond have

                                  17   worked in concert to manufacture, distribute, sell, and offer to sell merchandise on their

                                  18   sunfrog.com and teemom.com websites. Merchpond manufactures, sells, and fulfills sales of

                                  19   merchandise for Sunfrog and third parties.” Bravado Int’l Grp. Merch. Servs., Inc., v.

                                  20   GearLaunch, Inc., No. CV 16-8657-MWF (CWx), 2018 WL 6017035, at *1 (C.D. Cal. Feb. 9,

                                  21   2018). The court concluded that the CDA does not preempt state law claims “to the extent [they]

                                  22   are premised on Defendants’ alleged manufacturing and sale of Infringing Merchandise, and not

                                  23   merely passive publication of designs created by third parties.”1 Id. at *6.

                                  24

                                  25
                                       1
                                         SunFrog mischaracterizes this decision as “analyzing a motion to dismiss brought by
                                       ‘Merchpond Manufacturing, LLC.” See id. at 1 (‘Before the Court is Defendant[] . . .
                                  26   Merchpond Manufacturing, LLC . . . Motion to Dismiss’).” ECF No. 49 at 5 (alterations and
                                       emphasis in original) (quoting Bravado, 2018 WL 6017035, at *1). SunFrog disingenuously
                                  27   removed language that clearly identified the motion as being brought by SunFrog, Merchpond,
                                       and a third defendant: “Before the Court is Defendants SunFrog, LLC, Merchpond
                                  28   Manufacturing, LLC, and Josh Kent’s (together ‘Defendants’) Motion to Dismiss . . . .” Bravado,
                                       2018 WL 6017035, at *1 (emphasis added).
                                                                                        3
                                   1            SunFrog does not dispute that claims based on the manufacture and sale of goods are not

                                   2   preempted by the CDA. Instead, it argues that, “Atari’s complaint has no allegation to suggest

                                   3   SunFrog manufactures the disputed goods.”2 ECF No. 49 at 5. However, the complaint alleges

                                   4   that SunFrog “regularly markets and sells goods,” “offers for sale the products on display,”

                                   5   “makes, ships, and processes the payment” for products that are ordered by visitors to its website,

                                   6   and is “creating . . . counterfeit Atari products” and “products incorporating copyrights owned by

                                   7   Atari.” ECF No. 1 ¶¶ 5, 15-17. At this stage of the proceedings, the Court must accept these

                                   8   allegations as true. SunFrog criticizes the complaint for not “explain[ing] how or where SunFrog

                                   9   allegedly makes these products,” ECF No. 49 at 4, but this level of detail is not required by Rule 8.

                                  10   Although some “naked assertion[s],” such as those regarding a conspiracy, might require “further

                                  11   factual enhancement” to state a plausible claim for relief, the allegations here are distinct.

                                  12   Twombly, 550 U.S. at 557. In Twombly, the Court explained that, “[w]ithout more, parallel
Northern District of California
 United States District Court




                                  13   conduct does not suggest conspiracy, and a conclusory allegation of agreement at some

                                  14   unidentified point does not supply facts adequate to show illegality.” Id. at 556-57. Here, by

                                  15   contrast, the alleged facts that SunFrog manufactures and sells the allegedly infringing goods are

                                  16   sufficient, without more, to bring Atari’s claim outside the scope of the CDA; no factual

                                  17   enhancements are needed. Atari has stated a plausible claim for relief that is not preempted by the

                                  18   CDA.

                                  19                                              CONCLUSION

                                  20            SunFrog’s motion to dismiss Atari’s unfair competition law claim is denied.

                                  21            IT IS SO ORDERED.

                                  22   Dated: August 13, 2019
                                                                                         ______________________________________
                                  23
                                                                                                       JON S. TIGAR
                                  24                                                             United States District Judge

                                  25

                                  26
                                  27

                                  28   2
                                           SunFrog makes no arguments regarding allegations as to the sale of goods.
                                                                                       4
